The Honorable Charlie Cole Chaffin State Senator 12180 I-30 Benton, Arkansas 72015
Dear Senator Chaffin:
This is in response to your request for an opinion on the following question:
  Who has the authority in an emergency situation within the jurisdiction of a city or within the jurisdiction of a volunteer fire department?
This question has generated two previous opinion requests. See
Opinion Nos. 90-183 and 88-212, copies of which are enclosed. Each of these opinions notes that although it appears that no precise Arkansas law addresses the question, the statutes contemplate cooperation between the two agencies, each giving due regard to the other's particular area of expertise.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh